                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

WILLIE HAMPTON                                                                            PLAINTIFF

v.                                                                               No. 3:19CV106-JMV

THOMAS J. BOHLKE, ET AL.                                                              DEFENDANTS


                    ORDER GRANTING THE PLAINTIFF’S MOTION[18]
                             FOR A STATUS UPDATE

        This matter comes before the court on the motion [18] by the plaintiff for an update on the

status of this case. The case was dismissed [11] as both untimely filed and barred by the doctrine of

collateral estoppel on October 29, 2019. The plaintiff appealed and moved to proceed in forma

pauperis on appeal on November 15, 2019. The court denied the motion to proceed in forma

pauperis on December 2, 2019, because the plaintiff had not complied with the requirements of 28

U.S.C. § 1915(a)(1) or (a)(2) by failing to submit consent and authorization forms properly signed by

his prison account custodian. He then filed a document entitled “Notice of Compliance to Order

Denying Plaintiff’s Motion to Proceed In Forma Pauperis on Appeal;” however, that document again

did not contain a properly signed form with the required information. In short, the instant case is

closed, and Mr. Hampton must either pay the filing fee or present the required signed forms regarding

his account information before he may proceed to the Fifth Circuit Court of Appeals with his appeal.

        SO ORDERED, this, the 6th day of February, 2020.


                                                        /s/ Jane M. Virden
                                                        UNITED STATES MAGISTRATE JUDGE
